DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on April 4, 2022.
Claims 1-2, 6-8, 10-12, 33-34 and 36-37 are pending.
Claims 1-2, 6-8, 10-12, 33-34 and 36-37 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6-8, 10-12, 33-34 and 36-37 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection. The rejection has been revised and set forth below according to the amended claims (See Office Acton). 

Applicant's arguments, see page 8-10, filed April 4, 2022, with respect to the prior art reference Fujii have been fully considered but they are not persuasive. 

A. Applicant argues as follows:
Applicant respectfully submits that cited references fail to teach or suggest at least the feature "sending, by the first access point AP, a channel coordination request signaling to the second AP, wherein the channel coordination request signaling... comprises a channel that the first AP does not intend to operate" as recited in the amended claim 1. 
On pages 8 and 9 of the Final Office Action, Examiner relied on Fujii (figs. 1-3 and 8-12, para. 51-64, and para. 76-80) to disclose the "the designated channel comprises a channel that the first AP does not intend to operate" as recited in the amended claim 1.
As can be seen from above, Fujii merely discloses that the small cell base station generates resource addition request information to the large cell base station based on the resource usage situation and the traffic situation of the small cell base station; the large cell base station determines the dedicated resources for the large cell base station and shared resource based on resource channel information of the mobile terminal apparatus, resource addition request information and the traffic information of the large cell base station, and broadcast the determined resource to the small cell base station; and the small cell base station determines resource assignment based on the information broadcast from the large cell base station. It is clear that Fujii fails to disclose that the first base station sends to the second base station a channel that the first base station does not intend to operate. Thus, Fujii fails to disclose the above-identified feature of claim 1, i.e., "sending, by the first access point AP, a channel coordination request signaling to the second AP, wherein the channel coordination request signaling... comprises a channel that the first AP does not intend to operate." Moreover, other cited references, Kim and Song, do not teach or suggest the features above. In sum, cited references, individually or in combination, fail to teach, or suggest all features recited in claim 1 for at least the reasons above. Therefore, claim 1 is allowable. Applicant respectfully requests withdrawal of the rejection of claim 1. Further, claims 2, 6-7, 33, and 36 are patentable at least by virtue of their dependence on allowable claim 1.

Examiner respectfully disagrees. Prior art reference Fujii is directed to a radio communication system in which when  a frequency band is shared between a large cell system having a large cell base station and a small cell system having a small cell base station, the large cell base station dynamically controls dedicated resources for the large cell base station and shared resources for both the large cell base station and the small cell base station based on predetermined information, broadcasts allocation information of dedicated resources for the large cell base station and shared resources for both the large cell base station and the small cell base station, to the small cell base station belonging to the own cell, and the small cell base station belongs to at least one large cell base station and determines resource assignment in the own cell based on the resource allocation information broadcast from the large cell base station (Fujii Abstract).
Prior art reference Fujii discloses as shown in Figure 8-11 Dedicated resources for the large cell base station (macro only) (resources that the small cell base station does not intend to use) and dedicated resources for the small cell base station (femto only) (resources that the large cell base station does not intend to use) as well as shared resources available for either large cell or small cell base station (Fujii Paragraph [0026]). As disclosed in Paragraph [0049-0064] The dedicated resources for the large cell base station and the shared resources are allocated, but in addition to these, dedicated resources for the small cell base station may be allocated. When dedicated resources for the small cell base station are provided, the large cell base station dynamically controls dedicated resources for the small cell base station (Femto only) in addition to the dedicated resources for the large cell base station (Macro only) and the shared resources (Shared) (see FIG. 8). The resource allocation information determined by the large cell base station 111a (information on the dedicated resources for the large cell base station, the share resources and the dedicated resources for the small cell base station) is broadcast to the small cell base station. This also makes it possible to effectively reduce interference in a mobile terminal apparatus carrying out communication under the control of the small cell base station 121a.
	That is the small cell base station 121a requests a larger amount of resources when the amount of resources allocated to the small cell base station 121a is small (when the amount of resources allocated is equal to or below a predetermined amount of resources. The resource addition request information reported by the small cell base station 121a may only be sent to at least the large cell base station 111a to which it belongs. The large cell base station 111a detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell.
The large cell base station then responds with resource allocation information determined by the large cell base station including dedicated resources for the large cell base station and dedicated resources for the small cell base station. That is resources are requested and provided for a designated channel that the first AP (large cell base station) does not intend to operate (Fujii Paragraph [0049-0064]). 
	Thus the references including at least prior art reference Fujii does teach the designated channel comprises a channel that the first AP does not intend to operate.
The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Application Publication 2013/0163531, hereinafter Kim, in view of Karaman et al. U.S. Patent Application Publication 2015/0173086, hereinafter Karaman, and Fujii et al. U.S. Patent Application Publication 2012/0178467, hereinafter Fujii.

Regarding Claim 1, Kim discloses a channel coordination method (Abstract; Figure 1-4), comprising: 
in response to determining that a channel needs to be configured for a real-time service initiated by a terminal (Kim Paragraph [0079- 0082] the terminal 100 transmits the communication request signal including the QoS type and the channel information of the service, which is required by one's own, to the access point. The QoS type may be a real time communication service, a voice call service, a moving picture service, a data service, and so on. The access point 200 determines whether the QoS type included in the communication request signal is the real time communication service or the voice call service).
Kim discloses a channel coordination method in which a request is received from a terminal requesting real-time service that requires a particular quality of service. Kim fails to disclose detecting, by a first access point AP currently serving the terminal, signal quality of each neighboring AP; determining a neighboring AP with signal quality greater than a preset signal quality threshold as a second AP that interferences with the first AP and requires channel coordination; sending, by the first access point AP, a channel coordination request signaling to the second AP, wherein the channel coordination request signaling comprises a designated channel that the first AP requests to coordinate.
However, Karaman more specifically teaches detecting, by a first access point AP currently serving the terminal, signal quality of each neighboring AP; determining a neighboring AP with signal quality greater than a preset signal quality threshold as a second AP that interferences with the first AP and requires channel coordination; sending, by the first access point AP, a channel coordination request signaling to the second AP, wherein the channel coordination request signaling comprises a designated channel that the first AP requests to coordinate (Figure 4; Paragraph [0046-0048]. Managing both types of interferences in real-time as more small cells are added to the network and frequency use patterns change, can improve the overall network efficiency while significantly enhancing the throughput for small cells; Paragraph [0050-0064] A method to partition and negotiate the available frequency sub-bands orthogonally between those closely located small cells, so-called dangerous neighbors, where the closeness is identified from the perceived strength of SINR and/or the physical distance (either received from the neighbor or measured). Doing so, the topology corresponding to different sub-bands may become different; based on (a) estimating the graph distances between a small cell and all its neighbors (for example, using at least the SINR sensed from each neighbor), (b) determining if there are any dangerous neighbors, (c) if there are dangerous neighbors, determining a partitioning of the frequency sub-bands and time slots between the small cell and its dangerous neighbor and (d) communicating the proposed partitioning to the dangerous neighbor and negotiating the selection with that neighbor using an interface. Paragraph [0073] Small cell 301 sends a network topology request message to Small cell 303. Small cell 303 in turn determines neighbor topology information in step 502 (i.e., recollects information and perform updates whenever necessary) and responds to the request with a network topology response message in step 503. This message contains the requested topology information pertaining to Small cell 303. Simultaneously, Small cell 303 sends a reciprocal network topology request message to Small cell 301. The neighborhood information is used to prepare a resource allocation proposal in step 508. Small cell 301 conveys its proposal to small cell 303, possible using the X2 interface and the X2 resource status request procedure, as a resource sharing proposal message in step 509. Small cell 303 responds with a resource sharing response message in step 510, again possibly using the X2 interface and the X2 resource status response message, indicating acceptance or rejection of the proposed resource scheduling suggestion. This resource status request/response message pair and thus steps 509 and 510 can be used for sharing sub-bands and time slots with dangerous neighbors without directly exchanging topology messages first. Note that the names we used for the new messages are arbitrary. They can be named differently. The information in these messages can simply be carried by modifying existing or adding new data fields in a standard message of an interface such as X2, S1 or X1, or alternatively these messages may constitute an overlay interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the teachings of Karaman. Karaman provide a solution to combine frequency, time and power domain resource partitioning between neighbor small cells where these cells execute the partitioning, without resorting to a centralized management system, simply by periodically sharing topology-related and interference related information with one another. Inter-Cell Interference Coordination (ICIC) is one of the most powerful mechanisms, together with the radio frequency (RF) optimization, to reduce the overall interference and to gain better network performance. Managing both types of interferences in real-time as more small cells are added to the network and frequency use patterns change, improves the overall network efficiency while significantly enhancing the throughput for small cells (Karaman Abstract; Paragraph [0010-0022 and 0048]).
Kim in view of Karaman disclose a channel coordination method including coordinating and scheduling between base stations but fail to explicitly disclose the designated channel comprising a channel that the first AP does not intend to operate; and in response to receiving a first channel coordination feedback signaling sent from the second AP for indicating to agree to coordinate the designated channel, determining, by the first access point AP, that the second AP agrees to coordinate the designated channel according to the first channel coordination feedback signaling.
However, Fujii more specifically teaches the designated channel comprising a channel that the first AP does not intend to operate (Fujii Figure 1-3 and 8-12; Paragraph [0026]  Dedicated resources for the large cell base station (macro only) (resources that the small cell base station does not intend to use) and dedicated resources for the small cell base station (femto only) (resources that the large cell base station does not intend to use) as well as shared resources available for either large cell or small cell base station; Paragraph [0049-0064] The dedicated resources for the large cell base station and the shared resources are allocated, but in addition to these, dedicated resources for the small cell base station may be allocated. When dedicated resources for the small cell base station are provided, the large cell base station dynamically controls dedicated resources for the small cell base station (Femto only) in addition to the dedicated resources for the large cell base station (Macro only) and the shared resources (Shared) (see FIG. 8). The resource allocation information determined by the large cell base station 111a (information on the dedicated resources for the large cell base station, the share resources and the dedicated resources for the small cell base station) is broadcast to the small cell base station. This also makes it possible to effectively reduce interference in a mobile terminal apparatus carrying out communication under the control of the small cell base station 121a.
	That is the small cell base station 121a requests a larger amount of resources when the amount of resources allocated to the small cell base station 121a is small (when the amount of resources allocated is equal to or below a predetermined amount of resources. The resource addition request information reported by the small cell base station 121a may only be sent to at least the large cell base station 111a to which it belongs. The large cell base station 111a detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. The large cell base station then responds with resource allocation information determined by the large cell base station including dedicated resources for the large cell base station and dedicated resources for the small cell base station. That is resources are requested and provided for a designated channel that the first AP (large cell base station) does not intend to operate; Paragraph [0076-0080] uplink dedicated/shared resource channel information for an uplink of each mobile terminal apparatus carrying communication under control of the small cell base station; That is based on the shared and dedicated resource allocations negotiated with between the large and small cell base station each respective base station may determine a designated channel for local service transmissions; That is allocation of dedicated resources for the small cell base station and dedicated resources for the large cell base station; That is resources that each access point respectively do not intend to operate);
 and in response to receiving a first channel coordination feedback signaling sent from the second AP for indicating to agree to coordinate the designated channel, determining, by the first access point AP, that the second AP agrees to coordinate the designated channel according to the first channel coordination feedback signaling (Figure 1-3 and 8-12; Paragraph [0051-0064] the small cell base station generates a resource addition request information from a resource usage situation of the small cell base station and traffic situation and reports the request to the large cell base station. The large cell base station detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. the small cell base station 121a determines resource assignment in the small cell base station 121a (dedicated resources for the large cell base station and shared resources) based on the resource allocation information broadcast. 
Paragraph [0076-0080] uplink dedicated/shared resource channel information for an uplink of each mobile terminal apparatus carrying communication under control of the small cell base station; That is based on the shared and dedicated resource allocations negotiated with between the large and small cell base station each respective base station may determine a designated channel for local service transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim in view of Karaman with the teachings of Fujii. Fujii provides a solution which reduces the interference and improves frequency utilization efficiency when sharing the frequency band between radio communication systems whose communication areas at least partially overlap with each other. Enables the large cell base station to dynamically allocate the dedicated resources for and shared resources based on the reception situation in the large cell base station and communication situation in the small cell base station thus reducing the reduce loads on the network side. Effectively reduce the interference in a mobile terminal apparatus performing communication under the control of the small cell base station (Fujii Abstract; Paragraph [0015-0018]).

Regarding Claim 2, Kim in view of Karaman in view Fujii disclose the method according to Claim 1. Kim in view of Karaman in view Fujii further disclose receiving, by the first access point AP, a service type sent by the terminal, wherein the service type is used to characterize the real-time service initiated by the terminal; and determining, by the first access point AP, that the channel needs to be configured for the real-time service initiated by the terminal according to the service type (Kim Paragraph [0079- 0082] the terminal 100 transmits the communication request signal including the QoS type and the channel information of the service, which is required by one's own, to the access point. The QoS type may be a real time communication service, a voice call service, a moving picture service, a data service, and so on. The access point 200 determines whether the QoS type included in the communication request signal is the real time communication service or the voice call service).

Regarding Claim 33, Kim in view of Karaman in view Fujii disclose the method according to Claim 1. Kim in view of Karaman in view Fujii further disclose a channel coordination apparatus, wherein the apparatus is used for a first AP, the first AP is an AP currently serving a terminal, and the apparatus comprises: a processor; and a memory for storing executable instructions of the processor, wherein the processor is configured to perform the method according to claim 1 (Kim Figure 1 and 2; Paragraph [0048-0076]; Fujii Figure 4-7; Paragraph [0065-0097]).

Regarding Claim 36, Kim in view of Karaman in view Fujii disclose the method according to Claim 1. Kim in view of Karaman in view Fujii further disclose a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program is used to perform the channel coordination method according to claim 1 (Kim Figure 1 and 2; Paragraph [0048-0076]; Fujii Figure 4-7; Paragraph [0065-0097]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karaman in view Fujii as applied to claim 1 above, and further in view of Tao et al. U.S. Patent Application Publication 2013/03223272, hereinafter Tao.

Regarding Claim 6, Kim in view of Karaman in view Fujii disclose the method according to Claim 1. Kim in view of Karaman in view Fujii briefly disclose real time service type information where the service type is used to characterize the real-time service initiated by the terminal (Kim Paragraph [0079- 0082] the terminal 100 transmits the communication request signal including the QoS type and the channel information of the service, which is required by one's own, to the access point. The QoS type may be a real time communication service, a voice call service, a moving picture service, a data service, and so on. The access point 200 determines whether the QoS type included in the communication request signal is the real time communication service or the voice call service) but fail to explicitly disclose wherein the channel coordination request signaling further comprises the service type that the first AP needs to support.
However, Tao more specifically teaches  wherein the channel coordination request signaling further comprises the service type that the first AP needs to support (Figure 1-3; Paragraph [0045-0052] Coordination request including UE's service bearing information; UE's service bearing information further includes the type of user's service, the requirement of data rate, QoS related information, upper layer information, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim in view of Karaman in view Fujii with the teachings of Tao. One of key technologies to improve user experience, reduce inter-cell interference, reinforce cell-edge performance, and promote entire system throughput, i.e. multiple scattered transmission points which are independent with each other on geographic locations provide service for multiple user equipments (UEs) via different cooperative ways such as joint transmission, joint processing, and coordinated scheduling, etc. Tao provides a solution which ensures coordinated multi-point joint transmission and reduces information interactive delay and cost and complex degree of the communication system (Tao Abstract; Paragraph [0002-0027]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Karaman in view Fujii as applied to claim 1 above, and further in view of Song et al. U.S. Patent Application Publication 2018/0255482, hereinafter Song.

Regarding Claim 7, Kim in view of Karaman in view Fujii discloses the method according to Claim 1. Kim in view of Karaman in view Fujii briefly disclose a response to receiving a second channel coordination feedback signaling sent from the second AP for indicating to disagree to coordinate the designated channel (Karaman Paragraph [0018-0019] a notification that the proposed resource adjustment message was accepted or rejected by the second base station may be received from the second base station, and network resource utilization may be adjusted based on the notification. when the proposed resource adjustment is not accepted by the second base station, an alternative proposed resource adjustment message may be sent, with a notification message indicating acceptance or rejection of the alternative proposed resource adjustment).
Kim in view of Karaman in view Fujii fail to explicitly disclose in response to receiving a second channel coordination feedback signaling sent from the second AP for indicating to disagree to coordinate the designated channel, determining that the second AP disagrees to coordinate the designated channel according to the second channel coordination feedback signaling; and sending another channel coordination request signaling to the second AP, wherein the another channel coordination request signaling comprises another designated channel that the first AP requests to coordinate.
However, Song more specifically teaches in response to receiving a second channel coordination feedback signaling sent from the second AP for indicating to disagree to coordinate the designated channel, determining that the second AP disagrees to coordinate the designated channel according to the second channel coordination feedback signaling; and sending another channel coordination request signaling to the second AP, wherein the another channel coordination request signaling comprises another designated channel that the first AP requests to coordinate (Figure 7; Paragraph [0078-0082] eNB.sub.1 may reject the proposed partitioning indicated by the received resource partitioning update message for various reasons and, in response, may transmit a resource partitioning update reject message at 712 to eNB.sub.2, in an effort to indicate this rejection to eNB.sub.2. Upon receiving the resource partitioning update reject message from eNB.sub.1, eNB.sub.2 may determine another proposed resource partitioning at 714 and may transmit another resource partitioning update request message at 716 to eNB.sub.1. eNB.sub.1 may accept the proposed resource partitioning indicated by the received request message and may send a resource partitioning update accept message at 718 to eNB.sub.2, indicating this acceptance to eNB.sub.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim in view of Karaman in view Fujii with the teachings of Song. Song provides a solution which enables providing signaling that relies on minimum performance testing or interoperability testing so as to ensure robust performance of the base stations (Song Abstract; Paragraph [0002-0012]).
	
Claims 8, 10-12, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Karaman and Fujii.

Regarding Claim 8, Song discloses a channel coordination method, used for a second AP (Abstract; Figure 1 3, 4 and 7), comprising: 
receiving a channel coordination request signaling sent by the first AP, wherein the channel coordination request signaling comprises a designated channel that the first AP requests to coordinate (Paragraph [0078 and 0110] the first base station may receive, from the second base station, a message indicating proposed resource partitioning between the first and second base stations, wherein the proposed resource partitioning may be based on the resource status message.); 
in response to determining to agree to coordinate the designated channel, sending a first channel coordination feedback signaling for indicating to agree to coordinate the designated channel to the first AP (Paragraph [0078-0080 and 0111] the first base station may send to the second base station a notification that the proposed resource partitioning was accepted by the first base station. For certain aspects, the first base station may receive, from the second base station before receiving the message indicating proposed resource partitioning between the first and second base stations, another message indicating another proposed resource partitioning between the first and second base stations, may reject the other proposed resource partitioning, and may send, to the second base station, a notification of the rejected proposed resource partitioning. For certain aspects, the first base station may determine one or more parameters related to resource status associated with the first base station, wherein the resource status message indicates the parameters);
and determining a channel for local service transmission according to the designated channel (Paragraph [0042, 0057-0071 and 0083-00100] Scheduling of respective resources for communication based on negotiated resource partitioning in which a UE may utilize assigned resource blocks for an uplink channel transmission).
Song fails to explicitly disclose wherein the first AP is an AP currently serving a terminal, and the second AP is a neighboring AP with signal quality greater than a preset signal quality threshold detected by the first AP and determined by the first AP as an AP that interferences with the first AP and requires channel coordination.
However, Karaman more specifically teaches wherein the first AP is an AP currently serving a terminal, and the second AP is a neighboring AP with signal quality greater than a preset signal quality threshold detected by the first AP and determined by the first AP as an AP that interferences with the first AP and requires channel coordination ((Figure 4; Paragraph [0046-0048]. Managing both types of interferences in real-time as more small cells are added to the network and frequency use patterns change, can improve the overall network efficiency while significantly enhancing the throughput for small cells; Paragraph [0050-0064] A method to partition and negotiate the available frequency sub-bands orthogonally between those closely located small cells, so-called dangerous neighbors, where the closeness is identified from the perceived strength of SINR and/or the physical distance (either received from the neighbor or measured). Doing so, the topology corresponding to different sub-bands may become different; based on (a) estimating the graph distances between a small cell and all its neighbors (for example, using at least the SINR sensed from each neighbor), (b) determining if there are any dangerous neighbors, (c) if there are dangerous neighbors, determining a partitioning of the frequency sub-bands and time slots between the small cell and its dangerous neighbor and (d) communicating the proposed partitioning to the dangerous neighbor and negotiating the selection with that neighbor using an interface. Paragraph [0073] Small cell 301 sends a network topology request message to Small cell 303. Small cell 303 in turn determines neighbor topology information in step 502 (i.e., recollects information and perform updates whenever necessary) and responds to the request with a network topology response message in step 503. This message contains the requested topology information pertaining to Small cell 303. Simultaneously, Small cell 303 sends a reciprocal network topology request message to Small cell 301. The neighborhood information is used to prepare a resource allocation proposal in step 508. Small cell 301 conveys its proposal to small cell 303, possible using the X2 interface and the X2 resource status request procedure, as a resource sharing proposal message in step 509. Small cell 303 responds with a resource sharing response message in step 510, again possibly using the X2 interface and the X2 resource status response message, indicating acceptance or rejection of the proposed resource scheduling suggestion. This resource status request/response message pair and thus steps 509 and 510 can be used for sharing sub-bands and time slots with dangerous neighbors without directly exchanging topology messages first. Note that the names we used for the new messages are arbitrary. They can be named differently. The information in these messages can simply be carried by modifying existing or adding new data fields in a standard message of an interface such as X2, S1 or X1, or alternatively these messages may constitute an overlay interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the teachings of Karaman. Karaman provide a solution to combine frequency, time and power domain resource partitioning between neighbor small cells where these cells execute the partitioning, without resorting to a centralized management system, simply by periodically sharing topology-related and interference related information with one another. Inter-Cell Interference Coordination (ICIC) is one of the most powerful mechanisms, together with the radio frequency (RF) optimization, to reduce the overall interference and to gain better network performance. Managing both types of interferences in real-time as more small cells are added to the network and frequency use patterns change, improves the overall network efficiency while significantly enhancing the throughput for small cells (Karaman Abstract; Paragraph [0010-0022 and 0048]).
Song in view of Karaman readily discloses the limitations of Claim 8 and briefly disclose scheduling resources based on negotiating between access points but fails to go into specific detail regarding a designated channel wherein the designated channel comprises a channel that the first AP does not intend to operate and determining a channel for local service transmission according to the designated channel.
However, Fujii more specifically teaches a designated channel wherein the designated channel comprises a channel that the first AP does not intend to operate (Fujii Figure 1-3 and 8-12; Paragraph [0026]  Dedicated resources for the large cell base station (macro only) (resources that the small cell base station does not intend to use) and dedicated resources for the small cell base station (femto only) (resources that the large cell base station does not intend to use) as well as shared resources available for either large cell or small cell base station; Paragraph [0049-0064] The dedicated resources for the large cell base station and the shared resources are allocated, but in addition to these, dedicated resources for the small cell base station may be allocated. When dedicated resources for the small cell base station are provided, the large cell base station dynamically controls dedicated resources for the small cell base station (Femto only) in addition to the dedicated resources for the large cell base station (Macro only) and the shared resources (Shared) (see FIG. 8). The resource allocation information determined by the large cell base station 111a (information on the dedicated resources for the large cell base station, the share resources and the dedicated resources for the small cell base station) is broadcast to the small cell base station. This also makes it possible to effectively reduce interference in a mobile terminal apparatus carrying out communication under the control of the small cell base station 121a.
That is the small cell base station 121a requests a larger amount of resources when the amount of resources allocated to the small cell base station 121a is small (when the amount of resources allocated is equal to or below a predetermined amount of resources. The resource addition request information reported by the small cell base station 121a may only be sent to at least the large cell base station 111a to which it belongs. The large cell base station 111a detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. The large cell base station then responds with resource allocation information determined by the large cell base station including dedicated resources for the large cell base station and dedicated resources for the small cell base station. That is resources are requested and provided for a designated channel that the first AP (large cell base station) does not intend to operate; Paragraph [0076-0080] uplink dedicated/shared resource channel information for an uplink of each mobile terminal apparatus carrying communication under control of the small cell base station; That is based on the shared and dedicated resource allocations negotiated with between the large and small cell base station each respective base station may determine a designated channel for local service transmissions; That is allocation of dedicated resources for the small cell base station and dedicated resources for the large cell base station; That is resources that each access point respectively do not intend to operate);
and determining a channel for local service transmission according to the designated channel. (Figure 1-3 and 8-12; Paragraph [0051-0064] the small cell base station generates a resource addition request information from a resource usage situation of the small cell base station and traffic situation and reports the request to the large cell base station. The large cell base station detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. the small cell base station 121a determines resource assignment in the small cell base station 121a (dedicated resources for the large cell base station and shared resources) based on the resource allocation information broadcast. That is, as for the shared resources, the small cell base station 121a may allocate the resources to the mobile terminal apparatus. Each base station controls resource assignment to each mobile terminal apparatus based on a communication speed request or channel quality information or the like reported from each mobile terminal apparatus; Paragraph [0076-0080] uplink dedicated/shared resource channel information for an uplink of each mobile terminal apparatus carrying communication under control of the small cell base station; That is based on the shared and dedicated resource allocations negotiated with between the large and small cell base station each respective base station may determine a designated channel for local service transmissions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Song in view of Karaman with the teachings of Fujii. Fujii provides a solution which reduces the interference and improves frequency utilization efficiency when sharing the frequency band between radio communication systems whose communication areas at least partially overlap with each other. Enables the large cell base station to dynamically allocate the dedicated resources for and shared resources based on the reception situation in the large cell base station and communication situation in the small cell base station thus reducing the reduce loads on the network side. Effectively reduce the interference in a mobile terminal apparatus performing communication under the control of the small cell base station (Fujii Abstract; Paragraph [0015-0018]).

Regarding Claim 10, Song in view of Karaman and Fujii disclose the method according to Claim 8. Song in view of Karaman and Fujii further disclose wherein the designated channel comprises a channel that the first AP does not intend to operate; determining a channel for local service transmission according to the designated channel comprises: determining the channel that the first AP does not intend to operate as the channel for the local service transmission (Song Paragraph [0042, 0057-0071 and 0083-00100] Scheduling of respective resources for communication based on negotiated resource partitioning in which a UE may utilize assigned resource blocks for an uplink channel transmission; Fujii Figure 1-3 and 8-12 including Macro only, Femto only and shared resources; Paragraph [0051-0064] the small cell base station generates a resource addition request information from a resource usage situation of the small cell base station and traffic situation and reports the request to the large cell base station. The large cell base station detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. the small cell base station 121a determines resource assignment in the small cell base station 121a (dedicated resources for the large cell base station and shared resources) based on the resource allocation information broadcast. That is, as for the shared resources, the small cell base station 121a may allocate the resources to the mobile terminal apparatus. Each base station controls resource assignment to each mobile terminal apparatus based on a communication speed request or channel quality information or the like reported from each mobile terminal apparatus; Paragraph [0076-0080] uplink dedicated/shared resource channel information for an uplink of each mobile terminal apparatus carrying communication under control of the small cell base station; That is based on the shared and dedicated resource allocations negotiated with between the large and small cell base station each respective base station may determine a designated channel for local service transmissions).

Regarding Claim 11, Song in view of Karaman and Fujii disclose the method according to Claim 8. Song in view of Karaman and Fujii further disclose wherein the method further comprises: in response to determining to disagree to coordinate the designated channel, sending a second channel coordination feedback signaling for indicating to disagree to coordinate the designated channel to the first AP (Song Figure 7; Paragraph [0078-0082] eNB.sub.1 may reject the proposed partitioning indicated by the received resource partitioning update message for various reasons and, in response, may transmit a resource partitioning update reject message at 712 to eNB.sub.2, in an effort to indicate this rejection to eNB.sub.2. Upon receiving the resource partitioning update reject message from eNB.sub.1, eNB.sub.2 may determine another proposed resource partitioning at 714 and may transmit another resource partitioning update request message at 716 to eNB.sub.1. eNB.sub.1 may accept the proposed resource partitioning indicated by the received request message and may send a resource partitioning update accept message at 718 to eNB.sub.2, indicating this acceptance to eNB.sub.2).

Regarding Claim 12, Song in view of Karaman and Fujii disclose the method according to Claim 11. Song in view of Karaman and Fujii further disclose wherein the method further comprises: receiving another channel coordination request signaling sent by the first AP, wherein the another channel coordination request signaling comprises another designated channel that the first AP requests to coordinate (Song Figure 7; Paragraph [0079-0082] Upon receiving the resource partitioning update reject message from eNB.sub.1, eNB.sub.2 may determine another proposed resource partitioning at 714 and may transmit another resource partitioning update request message at 716 to eNB.sub.1. eNB.sub.1 may accept the proposed resource partitioning indicated by the received request message and may send a resource partitioning update accept message at 718 to eNB.sub.2, indicating this acceptance to eNB.sub.2).

Regarding Claim 34, Song in view of Karaman and Fujii disclose the method according to Claim 8. Song in view of Karaman and Fujii further disclose a channel coordination apparatus, wherein the apparatus is used for a second AP, the first AP is an AP currently serving a terminal, and the second AP is an AP detected by the first AP and requiring the channel coordination, the apparatus comprises: a processor; and a memory for storing executable instructions of the processor, wherein the processor is configured perform the method according to claim 8 (Song Figure 3; Paragraph [0009-0013 and 0120-0122]; Fujii Figure 4-7; Paragraph [0065-0097]).

Regarding Claim 37, Song in view of Karaman and Fujii disclose the method according to Claim 8. Song in view of Karaman and Fujii further disclose a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program is used to perform the channel coordination method according to claim 8 (Song Figure 3; Paragraph [0009-0013 and 0120-0122]; Fujii Figure 4-7; Paragraph [0065-0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414